DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a gas feed for propane or natural gas, does not reasonably provide enablement for butane or a combination of propane, natural gas or any other gas.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Claim 9 requires that the gas range is compliant with standard ANSI Z21.57-2010 which states (in Part 1 of the standard) that:




    PNG
    media_image1.png
    243
    609
    media_image1.png
    Greyscale

and

             
    PNG
    media_image2.png
    60
    619
    media_image2.png
    Greyscale


Therefore a range cannot be compliant with the standard, as required by independent claim 9, and be used with butane, any combination with butane, any combination of propane with natural gas, or any combination of propane and/or natural gas with any other gas. It would not be possible for a person having ordinary sill in the art to make or use the invention with butane or any combination of gasses and still have the range be complaint with the standard. The claimed list must include propane and natural gas only and be claimed as a closed list that does not permit combinations of the two.   

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolze (US 4,108,140) in view of Kwaitek (US 4,846,671) in view of Fisheries Supply (Marine Gas Stove, submitted in the IDS) in view of Applicant Admitted Prior Art (AAPA).
With respect to claim 1 Wolze discloses a gas range1 comprising: a gas range [reference character 10 in Fig. 1] comprising:
an oven [reference character 11 in Fig. 1] comprising an oven cavity; and a cooktop [reference character 19 in Fig. 1] disposed above the oven, the cooktop comprising:
i)    a gas burner [reference characters 12-15 in Fig. 1] having a gas burner height [see Fig. 2]; and
ii)    a cooking grate [reference character 16 in Fig. 2] above the gas burner, the cooking grate having a cooking grate height [see Fig. 3A].
Wolze does not disclose a gas range height from about 350 mm to about 450 mm.
Fisheries Supply teaches a gas range height from about 350 mm to about 450 mm (17 inches = 431 mm); and an oven comprising an oven cavity.
It would have been obvious to one skilled in the art at the time of the invention to have modified the gas range of Wolze by incorporating the teachings of Fisheries Supply to have height between 350-450 mm. Doing so allows it to be modular and fit in various vehicles.
Additionally, Wolze does not disclose that a gas oxidation height is the difference between the cooking grate height and the gas burner height, and wherein the gas oxidation height is from about 10 mm to about 40 mm.
Kwiatek teaches a gas range [Figure 9]; a cooktop disposed above the oven, the cooktop comprising:
i) a gas burner [reference character 110 in Fig. 9] having a gas burner height [H]; and
il) a cooking grate [reference character 113 in Fig. 9] above the gas burner, the cooking grate having a cooking grate height [V].
wherein a gas oxidation height [G] is the difference between the cooking grate height and the gas burner height, and wherein the gas oxidation height is from about 10 mm to about 40 mm [column 6 lines 31-41 where 0.6-0.7 inches is equal to 15.24mm-17.78mm]. Kwaitek discloses that this geometry leads to optimum heat transfer and combustion [column 6 lines 31-41].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the range taught by Wolze by arranging the burner and grate with the relative geometry taught by Kwaitek in order to allow for optimum heat transfer and combustion [column 6 lines 31-41 of Kwaitek].
Finally, Wolze does not disclose the gas range passes standard ANSI Z21.57-2010.
AAPA teaches 'ANSI Z21.57-2010’ standard seeks to increase consumer safety by reducing risk of carbon monoxide poisoning [Paragraph 0005 of the instant specification].
It would have been obvious to one skilled in the art at the time of the filing date of the invention to have modified the gas range of Wolze by incorporating the teachings of AAPA to follow the ANSI standard. Doing so ensures the gas range functions safely.
With respect to claim 4 Wolze does not disclose that the percentage of the oven height with respect to the gas range height is from about 25% to about 99%.
Based on visual inspection, Fisheries Supply teaches the oven comprises an oven height, wherein the percentage of the oven height with respect to the gas range height is from about 25% to about 99%.
Examiner notes the percentage of the oven height with respect to the gas range height is about 50%.
It would have been obvious to one skilled in the art at the time of the invention to have modified the gas range of Wolze by incorporating the teachings of Fisheries Supply to have height between 350-450 mm. Doing so allows it to be modular and fit in various vehicles.
With respect to claim 6 Wolze discloses that the range is configured for use in a recreational vehicle [column 2 lines 24-27].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolze (US 4,108,140) in view of Kwaitek (US 4,846,671) in view of Fisheries Supply (Marine Gas Stove, submitted in the IDS) in view of Applicant Admitted Prior Art (AAPA) as applied to claim 1 above, and further in view of Jennings (US 2003/0024525).
With respect to claim 5 Wolze teaches all of the elements of the current invention except the cooktop is removably-attached to the oven.
Jennings teaches (Figure 1) the cooktop is removably-attached to the oven.
It would have been obvious to one skilled in the art at the time of the filing date of the invention to have modified Wolze by incorporating the teachings of Jennings to modify the cook top to be removable from the oven. Doing so allows the cook fop to be service or replaced without affecting the oven.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolze (US 4,108,140) in view of Kwaitek (US 4,846,671) in view of Fisheries Supply (Marine Gas Stove, submitted in the IDS) in view of Applicant Admitted Prior Art (AAPA) as applied to claim 1 above, and further in view of Chadwick (US 2015/0260416).
With respect to claim 7 Wolze does not disclose that the range is installed into the counter (at best the range is next to the counter)
Chadwick teaches [see Figure 4] the gas range is installed into the counter.
It would have beef' obvious to one skilled in the art at the time of the invention to have modified Wolze by incorporating the teachings of Chadwick to install the gas range in the counter. Doing so is a common configuration it provides a pleasing aesthetic in the kitchen and allows the user to work seamlessly around the kitchen.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolze (US 4,108,140) in view of Kwaitek (US 4,846,671) in view of Fisheries Supply (Marine Gas Stove, submitted in the IDS) in view of Applicant Admitted Prior Art (AAPA) as applied to claim 1 above, and further in view of Keeling (US 4,004,570).
With respect to claim 8 Wolze does not disclose that the counter comprises a level surface parallel to a top surface of the gas range, and wherein the top surface protrudes from the level surface a maximum distance of from about 0 mm to about 20 mm.
Keeling discloses a range [reference character 10 in Fig. 1] wherein the “…range 10 may either be located at the end of a kitchen counter cabinet 16 or in a cutout between two counter cabinets 16 to give a built-in appearance, where the cooking surface 12 is generally flush with the countertop 20” [column 2 lines 23-27].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention do modify the range taught by Wolze by installing it flush with the countertop, as taught by Keeling, in order to provide the installation with a “built-in appearance” [column 2 lines 23-27 of Keeling].

Claims 9-10, 12-13, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolze (US 4,108,140) in view of Chadwick (US 2015/0260416) in view of Rogers (US 3,059,632) in view of Applicant Admitted Prior Art (AAPA).
With respect to claim 9 Wolze discloses a gas range comprising: an oven [reference character 11 in Fig. 1] comprising: an oven cavity; 
a cooktop [reference character 19 in Fig. 1] disposed above the oven , the cooktop comprising: a gas burner [reference characters 12-15 in Fig. 1]; and
a cooking grate [reference character 16 in Fig. 2] above the gas burner;
Wolze does not disclose an oven exhaust wherein the at least one oven exhaust is directed from the oven cavity to the cooktop. Additionally, Wolze does not disclose a lid configured for covering the cooking grate in a closed position and uncovering the cooking grate in an open position, wherein the lid in the closed position forms a flat top. Finally, Wolze does not disclose wherein the gas range passes standard ANSI Z21.57-2010.
	Chadwick discloses a range having an oven exhaust [see reference characters A1, A2, and A3 for the exhausted oven air] where the at least one oven exhaust is directed from the oven cavity to the cooktop [paragraphs 0016-0017]. This arrangement allows the range to manage the heat dissipated from the oven exhaust while minimizing heat transfer to the back wall of the kitchen [paragraph 0017].
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the range taught by Wolze by including the oven exhaust taught by Chadwick in order to manage the heat dissipated from the oven exhaust while minimizing heat transfer to the back wall of the kitchen [paragraph 0017 of Chadwick].
Rogers teaches [see Figures 2 and 3] a lid [reference character 23] configured for covering the cooking grate [at 17] in a closed position and uncovering the cooking grate in an open position, wherein the lid in the closed position forms a flat top.
It would have been obvious to one skilled in the art at the time of the filing date of the invention to have modified Wozle by incorporating the teachings of Rogers to provide a lid on the cook top. Doing so protects the cooking grate from debris when it is not being used.
AAPA teaches 'ANSI Z21.57-2010' standard seeks to Increase consumer safety by reducing risk of carbon monoxide poisoning (Paragraph 0005 of the instant specification)
It would have been obvious to one skilled in the art at the time of the invention to have modified the gas range of Wolze by incorporating the teachings of AAPA to follow the ANSI standard. Doing so ensures the gas range functions safely.
	With respect to claim 10 Wolze does not disclose that the cooktop further comprises at least one vent, wherein the at least one oven exhaust is directed to the at least one vent.
Chadwick teaches [see Figure 4] the cooktop further comprises at least one vent [reference character 120], wherein the at least one oven exhaust is directed to the at least one vent.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the range taught by Wolze by including the oven exhaust taught by Chadwick in order to manage the heat dissipated from the oven exhaust while minimizing heat transfer to the back wall of the kitchen [paragraph 0017 of Chadwick].
With respect to claim 12 Wolze discloses a gas feed configured to provide a gas for cooking with the gas range, note that although not explicitly disclosed by Wolze a gas feed is an inherent requirement of a gas stove.
Wolze does not disclose that the gas is at least one gas chosen from propane gas, butane gas, natural gas, and a combination thereof. 
ANSI Z21.57-2010 discloses that a complaint stove must be operated on propane alone or either propane or natural gas [see Part 1 section 1.1.1 of the standard].
It would have been obvious to one skilled in the art at the time of the invention to have modified the gas range of Wolze by incorporating the teachings of AAPA to follow the ANSI standard. Doing so ensures the gas range functions safely.
With respect to claim 13 Wolze discloses that the oven comprises a gas oven [reference character 11 in Fig. 1].
With respect to claim 16 Rogers further discloses that the lid further comprises a lid hinge [reference character 81] and a spring [reference character 93], and wherein the spring and the lid hinge provide at least one bias chosen from an opening bias, a dosing bias, and a combination thereof. 
 It would have been obvious to one skilled in the art at the time of the filing date of the invention to have modified Wozle by incorporating the teachings of Rogers to provide a lid on the cook top. Doing so protects the cooking grate from debris when it is not being used.
With respect to claims 17 Wolze discloses that the range is configured for use in a recreational vehicle [column 2 lines 24-27].
With respect to claim 18 Chadwick teaches [see Figure 4] the gas range is installed into the counter.
It would have been' obvious to one skilled in the art at the time of the invention to have modified Wolze by incorporating the teachings of Chadwick to install the gas range in the counter. Doing so is a common configuration it provides a pleasing aesthetic in the kitchen and allows the user to work seamlessly around the kitchen.
With respect to claim 20 the combination of Wolze, Chadwick, Rogers, and AAPA disclose a recreational vehicle having the range according to claim 9 [column 2 lines 24-27 of Wolze].

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolze (US 4,108,140) in view of Chadwick (US 2015/0260416) in view of Rogers (US 3,059,632) in view of Applicant Admitted Prior Art (AAPA) as applied to claim 9 above, and further in view of Fisheries Supply (Marine gas Stove).
Fisheries Supply teaches the oven cavity comprises an oven cavity width of 508 mm (20 inches = 508mm).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the width of the oven cavity to be between 250 mm to 500 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolze (US 4,108,140) in view of Chadwick (US 2015/0260416) in view of Rogers (US 3,059,632) in view of Applicant Admitted Prior Art (AAPA) as applied to claim 9 above, and further in view of Jennings (US 2003/0024525).
With respect to claim 15 Wolze teaches all of the elements of the current invention except the cooktop is removably-attached to the oven.
Jennings teaches (Figure 1) the cooktop is removably-attached to the oven.
It would have been obvious to one skilled in the art at the time of the filing date of the invention to have modified Wolze by incorporating the teachings of Jennings to modify the cook top to be removable from the oven. Doing so allows the cook fop to be service or replaced without affecting the oven.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolze (US 4,108,140) in view of Chadwick (US 2015/0260416) in view of Rogers (US 3,059,632) in view of Applicant Admitted Prior Art (AAPA) as applied to claim 9 above, and further in view of Keeling (US 4,004,570).
With respect to claim 8 Wolze does not disclose that the counter comprises a level surface parallel to a top surface of the gas range, and wherein the top surface protrudes from the level surface a maximum distance of from about 0 mm to about 20 mm.
Keeling discloses a range [reference character 10 in Fig. 1] wherein the “…range 10 may either be located at the end of a kitchen counter cabinet 16 or in a cutout between two counter cabinets 16 to give a built-in appearance, where the cooking surface 12 is generally flush with the countertop 20” [column 2 lines 23-27].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention do modify the range taught by Wolze by installing it flush with the countertop, as taught by Keeling, in order to provide the installation with a “built-in appearance” [column 2 lines 23-27 of Keeling]..

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolze (US 4,108,140) in view of Kwaitek (US 4,846,671) in view of Fisheries Supply (Marine Gas Stove, submitted in the IDS) in view of Applicant Admitted Prior Art (AAPA) as applied to claim 7 above, and further in view of Sherman (US 3,392,720).
With respect to claim 21 Wolze does not disclose a corner piece positioned between the gas range and the counter.
Sherman teaches [see Figure 2] the gas range further includes a corner piece [reference character 41] positioned between the gas range and the counter.

It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the range taught by Wolze by incorporating the teachings of Sherman to provide a corner piece. Doing so provides a seamless surface between the gas range and the counter providing the user easy to transition objects from one surface to another.

Allowable Subject Matter

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments

Applicant’s arguments with respect to claim(s) 1-2, 4-13, and 15-21 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722.  The examiner can normally be reached on M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762                                                                                                                                                                                          


    
        
            
        
            
    

    
        1 Note that Wolze discloses that the stove is explicitly for use in an RV [column 2 lines 24-27].